Citation Nr: 1516057	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for degenerative joint disease, right ankle, status post reduction internal fixation, rated as 10 percent disabling prior to December 3, 2013, and as 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	John-Paul Gustad, Esquire


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982 and from June 8, 1991, to June 25, 1991, as well as additional service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for degenerative joint disease, right ankle, status post reduction internal fixation (right ankle disability).

In a February 2014 rating decision, an increased rating of 20 percent was awarded for the right ankle disability, effective December 3, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for right ankle disability remains before the Board.  


FINDING OF FACT

For the entire period on appeal, the right ankle disability has manifested by marked limitation of motion without evidence of ankylosis or malunion of the tibia and fibula.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 20 percent disability rating, but no more, for right ankle disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in December 2010 that informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was also notified of all elements of the service connection, including the disability rating and effective date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran has not identified any outstanding treatment records.  

She was provided with VA examinations in January 2011 and December 2013.  The Board finds that the examinations are adequate as they are based on physical examination and review of the Veteran's statements and contain clear findings responsive to the pertinent rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no indication that the right ankle disability has worsened since the December 2013 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).  The duty to assist is also met.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for increased rating was received in October 2010.  The relevant focus for adjudicating her claim is the period beginning October 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b).

The Veteran's right ankle disability has been evaluated as 10 percent disabling prior to December 3, 2013, and as 20 percent disabling thereafter under Diagnostic Code 5271, for ankle limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Under that code, a 10 percent disability rating is awarded for moderate limitation of ankle motion and a maximum of 20 percent is awarded for marked limitation of ankle motion.  

As explained below, the Board finds that a 20 percent disability rating under Diagnostic Code 5271 is warranted for the entire period on appeal.  

The only other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, Diagnostic Code 5270, which concerns ankylosis of the ankle.  According to Diagnostic 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

The only relevant medical evidence of record are two VA examinations in January 2011 and December 2013.  Both examinations revealed dorsiflexion to zero degrees, where pain began, with no additional loss of motion, weakness, lack of endurance, or incoordination following three repetitions.  

The January 2011 VA examiner found plantar flexion to 30 degrees, with no painful arc of motion and no additional loss of motion, weakness, lack of endurance, or incoordination following three repetitions.  Her muscle strength was 5/5 bilaterally.  
The December 2013 VA examiner found plantar flexion to 20 degrees, where pain began, and no change following repetition.  Her muscle strength was 4/5 in the right ankle.  

Regarding the evaluation of limitation of motion, the Board notes that the February 2014 rating decision granted an increased rating for marked limitation of ankle motion based largely upon the December 3, 2013, VA examiner's finding of the inability to dorsiflex the right ankle.  The decreased motor strength with activity was also noted in support of the increased rating as of the date of the VA examination.  

However, the Board notes that the January 2011 VA examiner also found an inability to dorsiflex.  While the Veteran demonstrated full muscle strength at that time, she also reported flare-ups in which she experienced increased pain and weakness, as well as stiffness and joint swelling, particularly with activity.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 20 percent disability rating for marked limitation of right ankle motion is warranted for the entire period on appeal.  

In order to warrant a disability rating in excess of 20 percent, right ankle ankylosis must be demonstrated.  However, both the January 2011 and December 2013 VA examiners specifically found no evidence of ankylosis of the right ankle.  Moreover, the Veteran has never reported that her ankle is ankylosed to any degree.  

All other rating codes relevant to the ankle do not provide for a rating in excess of 20 percent.  The Board notes that malunion of the os calcis or astragalus and astragalectomy have not been demonstrated, and, therefore, Diagnostic Codes 5273 and 5274 are not applicable.  In addition, Diagnostic Code 5262, which can involve ankle impairment, is not relevant to the Veteran's current disability as malunion of the tibia and fibula has not been demonstrated.  
Therefore, the Board finds that a 20 percent disability rating, but no more, is warranted for the entire period on appeal. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veteran Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Here, nature and severity of the Veteran's right ankle disability, including the loss of motion, pain, and stiffness, are contemplated by the rating criteria.  In other words, she does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  Therefore, referral for extra-schedular consideration is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has not alleged, nor does the evidence otherwise demonstrate, that she is unemployable as a result of her right ankle disability at any time during this appeal.  While she has submitted evidence indicating that she was terminated from probationary at-will employment as a corrections officer, she has not demonstrated that she is unable to obtain and maintain any gainful employment due to her right ankle problems.  To the contrary, the Veteran has been employed throughout the appeal.  Thus, entitlement to a TDIU due to the service-connected right ankle disability need not be addressed at this time.  


ORDER

A 20 percent disability, but no more, is granted for the right ankle disability for the entire period on appeal.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


